                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                     )
                                                 )
                Plaintiff,                       )                   2:19-CR-96
                                                 )
         vs.                                     )
                                                 )
   EARL HAROLD MCCOY, JR,                        )
                                                 )
                Defendant.                       )
                                                 )


                                           ORDER

        Defendant has filed a Motion to Adopt [Doc. 419] the portion of codefendant’s Leonard’s

  motion to continue [Doc. 413] pertaining to the motion deadline. This motion [Doc. 419] is

  GRANTED.

        SO ORDERED:




                                            s/ Cynthia Richardson Wyrick
                                            United States Magistrate Judge




Case 2:19-cr-00096-JRG-CRW Document 423 Filed 08/24/20 Page 1 of 1 PageID #: 1087
